


Exhibit 10(eee)


NEXTERA ENERGY, INC.
EXECUTIVE SEVERANCE BENEFIT PLAN
(EFFECTIVE FEBRUARY 26, 2013)
1.PURPOSE.


The Compensation Committee (the “Compensation Committee”) of the Board of
Directors of NextEra Energy, Inc. has adopted this NextEra Energy, Inc.
Executive Severance Benefit Plan (the “Plan”), effective as of February 26,
2013. The purpose of the Plan is to retain senior executives and encourage
dedication to their duties by ensuring the equitable treatment of those who may
experience an Involuntary Termination. The Plan thus provides each Participant
with severance benefits following the Participant's Involuntary Termination in
exchange for the release described in the Plan and adherence to certain
covenants protective of the Company and its Affiliates.
2.DEFINITIONS.


Whenever used in the Plan, the following capitalized words and phrases will have
the meanings set forth below.
(a)“Accrued Obligations” means, with respect to a Participant, the
Participant's: (i) earned but unpaid annual base salary through and including
the Participant's Date of Termination; (ii) benefits in accordance with the
terms and subject to the conditions of all pension, 401(k), deferred
compensation, executive retirement and supplemental executive retirement plans
and all other benefit plans and arrangements (including, without limitation,
life and disability insurance); (iii) pay for accrued but unused vacation time;
(iv) unpaid business expense reimbursements for expenses incurred by the
Participant through and including the Participant's Date of Termination and
qualifying for reimbursement under the Company's ordinary business expense
reimbursement policy then in effect and generally applicable to Company
executives; and (v) any other or additional compensation or benefits entitlement
under and in accordance with the terms and subject to the conditions of
applicable plans or employee benefit programs of the Company, including, without
limitation, the Long Term Incentive Plan and any award agreements under the Long
Term Incentive Plan.


(b)“Affiliate” means any corporation or non-corporate entity that controls, is
controlled by or is under common control with the Company within the meaning of
Rule 405 under the Securities Act of 1933, as amended, including any Subsidiary.


(c)“Board” means the Company's Board of Directors.


(d)“Cause” means, with respect to a Participant, as determined by the
Compensation Committee and unless otherwise provided in an applicable agreement
between the Participant and the Company or an Affiliate, (i) repeated violations
by the Participant of the Participant's obligations to the Company or an
Affiliate (other than as a result of incapacity due to physical or mental
illness) that are willful and deliberate on the Participant's part, which are
committed in bad faith or without reasonable belief that the violations are in
the best interests of the Company or the Affiliate and that are not remedied
within a reasonable period of time after the Participant's receipt of written
notice from the Company specifying the violations, or (ii) the Participant's
conviction of a felony.


(e)“Code” means the Internal Revenue Code of 1986, as amended. References to a
Code section will be deemed to be to that section as it now exists and to any
successor provision.


(f)“Company” means NextEra Energy, Inc., a Florida corporation.


(g)“Competing Enterprise” means, as of any date, any business, organization,
person, third party or other entity now existing or hereafter created that is or
has been engaged in competition with the Company with




--------------------------------------------------------------------------------




respect to any project (or with respect to any customer or bona fide prospective
customer of any such project to the extent such competition relates to such
project) in which the Company has at any time within the preceding five years
performed any significant development efforts of which the Participant has
significant knowledge.


(h)“Date of Termination” means, with respect to a Participant, the date of
termination of the Participant's employment with the Company or an Affiliate,
which will be specified in the applicable Notice of Termination and which, in
the case of an Involuntary Termination under Section 2(l)(ii), will be not less
than 30 days following the Company's receipt of such Notice of Termination.


(i)“Disability” means, with respect to an Eligible Executive, any condition as a
result of which the Eligible Executive is determined to be totally disabled for
purposes of (i) the Company's executive long-term disability plan, for Eligible
Executives who participate in such plan, or (ii) the Company's long-term
disability plan, for Eligible Executives who do not participate in the Company's
executive long-term disability plan.


(j)“Eligible Executive” means the Company's Chief Executive Officer and any
other key employee of the Company or an Affiliate that the Compensation
Committee designates as an Eligible Executive, excluding the individual who is
serving as the Company's Executive Chairman as of the effective date of the
Plan.


(k)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


(l)“Involuntary Termination” means, with respect to a Participant, the
occurrence of either of the following:


(i)the termination of the Participant's employment with the Company or an
Affiliate by the Company or the Affiliate without Cause and other than by reason
of the Participant's death or Disability, provided that the Company or an
Affiliate may not terminate a Participant's employment hereunder unless and
until the Company or the Affiliate has delivered a Notice of Termination to the
Participant; or


(ii)the termination of the Participant's employment with the Company or an
Affiliate by the Participant's resignation from all positions the Participant
holds with the Company or the Affiliate after the occurrence of any one of the
following events undertaken or resulting without the Participant's express
consent:


(A)any material breach by the Company of any material provision of the Plan
(including, without limitation, the provisions of Section 11(b)) or any material
provision of any other agreement between the Participant and the Company, or any
material breach by any Affiliate of any material provision of any agreement
between the Participant and the Affiliate;


(B)a relocation of the Participant's principal place of employment by more than
90 miles from the Participant's principal place of employment as of the date of
the Plan (or as of a date subsequent thereto on which the Participant agrees to
such a relocation), except for required travel on Company business to an extent
substantially consistent with the Participant's business travel obligations
immediately before the date of relocation; or


(C)a material, adverse change in the Participant's title, authority, duties or
responsibilities with the Company or an Affiliate, whether by reason of a change
in the reporting requirements applicable to the Participant or otherwise,
including, without limitation, the assignment to the Participant of any duties
and responsibilities that are materially inconsistent with the Participant's
title, authority, duties or responsibilities as of the date of the Plan (other
than as a result of an isolated, insubstantial and inadvertent action by the
Company or the Affiliate not taken in bad faith and remedied within 60 days
after delivery by the Participant of written notice thereof to the Company or
the Affiliate, which must be delivered by the Participant within 14 days after
the occurrence of such action), or any reduction in the Eligible Executive's
annual base salary or annual target cash incentive opportunity as in effect as
of the effective date of the Plan or, if higher, any subsequent date.






--------------------------------------------------------------------------------




An Eligible Executive may not terminate employment under Section 2(l)(ii) upon
the occurrence of a Termination Event unless the Eligible Executive has
delivered a Notice of Termination to the Company within 90 days after the
initial occurrence of a Termination Event and the Company or the Affiliate
employing the Eligible Executive has failed to cure the event or circumstance
claimed to constitute the Termination Event within 30 days after the Company's
receipt of such Notice of Termination. If an Eligible Executive does not
terminate employment under Section 2(l)(ii) within 180 days after the initial
occurrence of a Termination Event, the Eligible Executive will be deemed to have
waived his or her right to terminate employment under Section 2(l)(ii) on the
basis of such Termination Event.


(m)“Long Term Incentive Plan” or “LTIP” means any one or more of the FPL Group,
Inc. Amended and Restated Long Term Incentive Plan, the NextEra Energy, Inc.
Amended and Restated 2011 Long Term Incentive Plan, as amended from time to
time, or any successor or other long-term incentive plan maintained by the
Company.


(n)“Notice of Termination” means, as the case may be, (i) a written notice of
Involuntary Termination under Section 2(l)(i) required to be delivered to a
Participant by the Company or an Affiliate employing the Participant, which must
set forth (a) the Date of Termination and (b) that the Involuntary Termination
is not on account of Cause or Disability (or must omit any reference to the
Involuntary Termination being on account of Cause or Disability), or (ii) a
written notice of Involuntary Termination under Section 2(l)(ii) required to be
delivered by a Participant to the Company, which must set forth (a) the Date of
Termination and (b) with reasonable specificity, the event or circumstance
claimed to constitute the Termination Event.


(o)“Participant” means an Eligible Executive who becomes a participant in the
Plan pursuant to Section 3.


(p)“Section 409A” means Section 409A of the Code and applicable Internal Revenue
Service guidance and Treasury Regulations issued under such section.


(q)“Subsidiary” means any corporation (other than the Company) or non-corporate
entity with respect to which the Company owns, directly or indirectly, 50% or
more of the total combined voting power of all classes of stock, membership
interest or other ownership interests of any class or kind ordinarily having the
power to vote for the directors, managers or other voting members of the
governing body of such corporation or non-corporate entity. In addition, any
other corporation (other than the Company) or non-corporate entity may be
designated by the Compensation Committee as a Subsidiary, provided that such
entity would be considered a subsidiary according to generally accepted
accounting principles.


(r)“Termination Event” means an event or circumstance referred to in Section
2(l)(ii)(A), (B) or (C).


3.PARTICIPATION.


(a)Except as provided in Section 3(b), an Eligible Executive will become a
Participant in the Plan if the Eligible Executive (i) receives from the Company
or delivers to the Company, as the case may be, a valid Notice of Termination
and (ii) actually experiences an Involuntary Termination. A Participant's
participation in the Plan is subject to all of the terms and conditions of the
Plan. To participate in and receive benefits under the Plan, each Participant
agrees to observe all of the provisions of the Plan and to comply with all
decisions taken by the Company and the Compensation Committee in construing and
administering the Plan, to the extent that such decisions are consistent with
the express provisions of the Plan.


(b)Notwithstanding Section 3(a), Section 4 or any other provisions of the Plan,
with respect to any Eligible Executive who is a party to an Executive Retention
Employment Agreement with the Company (the “Retention Agreement”), if the
Employment Period (as defined in the Retention Agreement) begins and for so long
as the Employment Period continues, the Eligible Executive will not become a
Participant in the Plan and no amount of severance benefits will be payable to
or on behalf of the Eligible Executive under the Plan with respect to any event




--------------------------------------------------------------------------------




that constitutes an Involuntary Termination under the Plan if such event
entitles the Eligible Executive to receive full payment and benefits under the
Retention Agreement.


4.OBLIGATIONS OF THE COMPANY UPON INVOLUNTARY TERMINATION.


Subject to the requirements and conditions of this Section 4, if a Participant
experiences an Involuntary Termination, the Company will pay the Participant the
Accrued Obligations described in Section 4(a) and, subject to satisfaction of
the release, protective covenant affirmation and other conditions of Section
4(c), provide the Participant with the severance benefits described in Section
4(b), in each case as follows:


(a)Accrued Obligations. The Participant will be entitled to receive payment of
all Accrued Obligations. The Accrued Obligations described in Sections 2(a)(i)
and 2(a)(iii) will be paid as follows: (i) to the extent a deferral election has
been made with respect to any such Accrued Obligations under the terms of the
Company's Deferred Compensation Plan, at the time and in the manner determined
under such deferral election; and (ii) in all other cases, within 45 days after
the Participant's Date of Termination. The Accrued Obligations described in
Section 2(a)(iv) will be paid within 45 days after the submission of requests
for reimbursement in accordance with the applicable policies and procedures of
the Company and in any event no later than the end of the calendar year
following the calendar year in which the Date of Termination occurs. The Accrued
Obligations described in Sections 2(a)(ii) and 2(a)(v) will be paid within the
periods for payment specified in the benefit plans or employee programs (and any
award agreements thereunder) referred to in Sections 2(a)(ii) and 2(a)(v).


(b)Severance Benefits. Severance benefits will consist of the following:


(i)Severance Payments. The Participant will be entitled to receive the amount
equal to the product of (x) the sum of (A) the Participant's annual base salary
in effect immediately prior to termination of employment or, if higher, in
effect immediately prior to the first occurrence of an event or circumstance
constituting a Termination Event; and (B) the Participant's annual target cash
incentive opportunity (expressed as a dollar amount) in effect immediately prior
to termination of employment or, if higher, in effect immediately prior to the
first occurrence of an event or circumstance constituting a Termination Event,
multiplied by (y) two. Except to the extent required by Section 11(i)(iii),
payment of such amount will be made in two equal installment payments. The first
such installment will be payable on the 60th day following the Participant's
Termination Date and the second such installment will be payable on the first
anniversary of the first payment date.


(ii)Equity and Equity-Based Awards. The Participant will be entitled to any
additional vesting described below with respect to the Participant's outstanding
equity and equity-based awards granted under the Long Term Incentive Plan or
otherwise at any time prior to the effective date of the Plan and through and
including the Participant's Date of Termination, to the extent not already so
vested at the Participant's Date of Termination:


(A)If the Participant's Date of Termination occurs during the performance period
with respect to an equity award that is a performance share award, and if at the
end of the performance period the performance objectives with respect to the
performance share award are achieved at any level, the Participant will vest in
a pro-rata portion of the number of shares subject to such performance share
award that (but for the termination of the Participant's employment prior to the
end of the performance period) otherwise would have vested based on the actual
level of the achievement of the performance objectives, as certified by the
Compensation Committee. For purposes of this Section 4(b)(ii)(A), the number of
vested performance shares will equal the target number of performance shares
subject to the performance share award multiplied by the pro-rata vesting
percentage. The pro-rata vesting percentage will equal the actual level of the
achievement of the performance objectives as certified by the Compensation
Committee (assuming continued employment) multiplied by the quotient of (x) the
total number of days of the Participant's service completed as of such
Participant's Date of Termination during the performance period for the
performance share award, divided by (y) the total number of days during the
performance period for the performance share award.






--------------------------------------------------------------------------------




(B)If the Participant's Date of Termination occurs during a vesting period with
respect to an equity award that is a restricted stock award, the Participant
will vest in a pro-rata portion (based on the number of days in the vesting
period) of the number of shares that were scheduled to vest for the vesting
period to the extent not already so vested; provided, however, that vesting of
such an award will not occur in the case of an award that also is subject to the
achievement of performance objectives with respect to the vesting period unless
the performance objectives that are applicable to such vesting period are
achieved. For purposes of this Section 4(b)(ii)(B), the vesting period of an
award will be the number of days from the date of grant of the award to and
including the date on which the shares otherwise would vest under the ordinary
vesting schedule specified in the award. In applying the preceding sentence,
with respect to a restricted stock award that vests in tranches, each tranche
will be treated as a separate award. For purposes of this Section 4(b)(ii)(B),
the number of vested shares with respect to a vesting period will equal the
total number of shares eligible to vest for the vesting period under the
restricted stock award multiplied by the pro-rata vesting percentage. The
pro-rata vesting percentage will equal the quotient of (x) the total number of
days of the Participant's service completed as of such Participant's Date of
Termination during the vesting period, divided by (y) the total number of days
during the vesting period.


(C)If the Participant's Date of Termination occurs during a vesting period with
respect to an equity award that is a stock option award, the Participant will
vest in a pro-rata portion of the number of shares that were scheduled to vest
for the vesting period to the extent not already so vested, with the vesting
period determined in the same manner as under Section 4(b)(ii)(B) (including
treating each tranche of a stock option award that vests separately as a
separate award). For purposes of this Section 4(b)(ii)(C), the number of vested
shares will equal the total number of shares eligible to vest for the vesting
period under the stock option award multiplied by the pro-rata vesting
percentage. The pro-rata vesting percentage will equal the quotient of (x) the
total number of days of the Participant's service completed as of such
Participant's Date of Termination during the vesting period, divided by (y) the
total number of days during the vesting period.


(D)If the Participant's Date of Termination occurs during a vesting period with
respect to an equity award or equity-based award that is not a performance share
award, restricted stock award or stock option award, and without regard to
whether such award is payable in equity or cash (such equity or equity-based
award, an “Other Award”), the Participant will vest in a pro-rata portion of the
number of shares that were scheduled to vest for the vesting period to the
extent not already so vested, with the vesting period determined in the same
manner as under Section 4(b)(ii)(B) (including treating each tranche of an Other
Award that vests separately as a separate award); provided, however, that
vesting of such Other Award will not occur in the case of an award that also is
subject to the achievement of performance objectives with respect to the vesting
period unless the performance objectives that are applicable to such vesting
period are achieved; and, provided, further, that the pro-rata vesting will be
applied to the level at which the Other Award is eligible to vest based on the
actual level of achievement of the performance objectives, as certified by the
Compensation Committee. For purposes of this Section 4(b)(ii)(D), the number of
vested shares will equal the total number of shares eligible to vest for the
vesting period under such Other Award multiplied by the pro-rata vesting
percentage. The pro-rata vesting percentage will equal the quotient of (x) the
total number of days of the Participant's service completed as of such
Participant's Date of Termination during the vesting period, divided by (y) the
total number of days during the vesting period.


(E)If the Participant's Date of Termination occurs after the close of the
performance period or vesting period with respect to a performance share award,
a restricted stock award or an Other Award that is subject to the achievement of
performance objectives, but prior to the Compensation Committee's determination
of whether the performance objectives have been achieved, such award will vest
in the number of shares that otherwise would have vested based on the actual
level of achievement of the performance objectives as later certified by the
Compensation Committee.


Nothing in this Section 4(b)(ii) shall be construed to accelerate or further
defer the payment date of any deferred payment award that becomes vested under
this section. Furthermore, cash payments under Section 4(b)(i) will be reduced
by the value of dividends the Participant is required to forfeit under the terms
of any LTIP award outstanding on the Participant's Date of Termination and
notwithstanding the terms of any award agreement or plan to the contrary, to the
extent not already repaid to the Company at the time the cash payment is due.




--------------------------------------------------------------------------------






(iii)Financial Planning, Accounting and Legal Advice. The Participant will be
entitled to receive on the 60th day following the Participant's Date of
Termination a lump sum payment of cash equal to $10,000 for personal financial
planning, accounting and legal advice.


(iv)Outplacement Services. The Participant will be entitled to receive
transition or outplacement services provided by an independent agency selected
by the Company that is reasonably acceptable to the Participant in an amount not
to exceed $25,000; provided, however, that outplacement expenses may not extend
beyond December 31 of the second calendar year following the calendar year in
which the Participant's Date of Termination occurred. Any reimbursements will be
made as soon as administratively feasible, but in no event later than December
31 of the third calendar year following the calendar year in which the
Participant's Date of Termination occurred. Notwithstanding the foregoing, the
Participant may, prior to the Participant's Date of Termination, elect to
receive on the 60th day following the Participant's Date of Termination a lump
sum cash payment of $25,000 in lieu of such transition or outplacement services.


(v)Purchase of Company Vehicle. If the Participant is in possession of a Company
car on the Participant's Date of Termination, the Participant may purchase such
car at the net book value or lease value (as determined by the Company in
accordance with its ordinary practice then in effect) on the 60th day following
the Participant's Date of Termination.


(c)Entitlement to Benefits; Release of Claims; Agreement to Protective
Covenants. As a condition to the Participant's receipt of the severance benefits
described in Section 4(b), the Participant must (i) execute and deliver to the
Company a release of claims against the Company, such release to be in a form
determined by the Company, in its reasonable discretion, by no later than the
Date of Termination and allow such release to become effective in accordance
with its terms, but in any event no later than 60 days following the
Participant's Date of Termination; and (ii) (A) execute and deliver to the
Company resignations of all officer and director positions the Participant holds
with the Company or its Affiliates; and (B) execute and deliver to the Company
an agreement affirming the Participant's acknowledgement of, and agreement to,
the Protective Covenants (as described in Section 5), in each case no later than
45 days after the Date of Termination. No severance benefits will be payable
under the Plan for the Participant's Involuntary Termination if the Participant
does not execute such release in favor of the Company, or if the Participant
purports to rescind the release in whole or in part, or if the Participant does
not execute and deliver the agreements, instruments and other documents
described in Section 4(c)(ii), all within the time frames described herein.


(d)Limitation. Notwithstanding anything to the contrary under the Plan, a
Participant's aggregate severance benefits paid under the Plan shall not under
any circumstances exceed six times the sum of (x) the average annual base salary
the Participant received from the Company or any Affiliate for the three
calendar years prior to the calendar year in which the Participant's termination
of employment occurs, and (y) the average annual cash incentive the Participant
received from the Company or any Affiliate for the three calendar years prior to
the calendar year in which the Participant's termination of employment occurs.


(e)Mitigation. Participants will not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under the Plan, and the
seeking or obtaining of any such other employment will in no event effect any
reduction of the Company's obligations to make the payments and provide the
benefits required under the Plan.


5.PROTECTIVE COVENANTS.


(a)Non-Competition; Non-Solicitation; Confidentiality; Non-Disparagement. As a
condition to the Participant's right to receive the severance benefits provided
in Section 4(b), the Participant agrees to the covenants that follow (the
“Protective Covenants”). For the avoidance of doubt, the Protective Covenants
shall apply only to the extent the Participant receives severance benefits under
Section 4(b). For purposes of this Section 5(a), the term “Company” refers to
the Company, its Affiliates and any and all predecessors, and any and all
present, former, and future successors, assigns, parents, subsidiaries,
affiliates, divisions, members, committees and/or other related




--------------------------------------------------------------------------------




companies of any of the foregoing entities, and partners, partnerships, assigns,
directors, officers, managers, fiduciaries, employees, shareholders, advisors,
attorneys, representatives, and agents, both in their representative and
individual capacities, of any of the foregoing entities.


(i)During the Participant's employment with the Company and for a two-year
period following the Participant's Date of Termination, the Participant agrees,
regardless of any dispute between the parties, that the Participant will not
(except with the prior express written consent of Executive Vice President,
Human Resources of NextEra Energy, Inc. (“NextEra”), either directly or
indirectly (whether through a broker, representative, consultant, advisor,
agent, or “headhunter” or otherwise):


(A)(i) Entice, induce or solicit, or attempt to entice, induce or solicit, any
employee of the Company (or any person who served in such capacity at any time
during the 12-month period preceding such hiring, employment or solicitation) to
leave the Company's employ or (ii) hire any employee of the Company on behalf
of, or cause any employee of the Company otherwise to become employed by,
another entity, including, but not limited to, a Competing Enterprise, for any
reason whatsoever;


(B)Advise, consult for, represent or lobby on behalf of any business,
organization, person, third party or other entity (including, but not limited
to, a Competing Enterprise) on matters adverse to the Company;
(C)Voluntarily submit testimony adverse to the Company before any governmental
agency or legislative, regulatory, or judicial body that has jurisdiction over
the interests of the Company (except as otherwise provided or required by law),
and in which case the Participant will notify NextEra of the requirement to
provide such testimony;


(D)Request, advise, entice, induce or solicit any employee, contractor, sales
representative, consultant or other personnel of the Company to: (x) terminate
their relationship with or breach their agreements with the Company; or (y)
provide advice to any Competing Enterprise on matters related to the Company;


(E)With respect to any of the Company's Customers, (x) solicit such Customers
with respect to the purchase of (i) products, goods or services offered or
planned to be offered imminently by the Company, in each case, as of the Date of
Termination or (ii) products, goods or services that are substantially similar
to those set forth in the immediately preceding clause (i); or (y) request,
advise, entice, induce or solicit such Customers to withdraw, curtail, cancel or
otherwise alter in an adverse manner their business or relationship with the
Company;


(F)With respect to any of the Company's Vendors, (x) form a relationship with
such Vendors that is adverse to the Company; or (y) request, advise, entice,
induce or solicit such Vendors to withdraw, curtail, cancel or otherwise alter
in an adverse manner their business or relationship with the Company.


For purposes of Section 5(a)(i)(E), the term “Customer” means any of the
Company's customers or bona fide prospective customers for any project in which
the Company has at any time within the preceding five years performed any
significant development efforts of which the Participant has significant
knowledge (other than, for the avoidance of doubt, Florida Power & Light Company
utility customers (governmental, commercial, and residential)). For purposes of
Sections 5(a)(i)(F), the term “Vendor” means any of the Company's material
suppliers, vendors, contractors, consultants, advisors, representatives or
agents that have been involved in any project in which the Company has at any
time within the preceding five years performed any significant development
efforts of which the Participant has significant knowledge.


(ii)During the Participant's employment with the Company and for a two-year
period following the Participant's Date of Termination, the Participant agrees,
regardless of any dispute between the parties, that the Participant will not
(except with the prior express written consent of NextEra's Executive Vice
President, Human Resources), either directly or indirectly (whether through or
as a broker, representative, consultant, advisor, agent, “headhunter” of either
the Participant or any business, organization, person, third party or other
entity now existing or hereafter created) be or become financially interested or
engaged in any manner (whether as a shareholder,




--------------------------------------------------------------------------------




bondholder, officer, director, employee, independent contractor, advisor,
consultant, agent or otherwise) in any Competing Enterprise in a geographic area
in which the Company conducts business or has or solicits customers, other than
as a holder of a passive investment of not more than one percent of the
outstanding voting securities of any entity whose voting securities are listed
on a recognized national securities exchange or quoted on the OTC Bulletin Board
or any comparable system.


(iii)During the Participant's employment with the Company and at all times after
the Participant's Date of Termination, the Participant promises and agrees not
to disclose or utilize any Trade Secrets or valuable confidential business or
professional information, or other proprietary information acquired during the
course of the Participant's employment with the Company, except as may be, and
solely to the extent, required by law. The Participant is also advised that
improper disclosure of trade secrets is a felony under Florida law. For purposes
of the Plan, “Trade Secrets” means the whole or any portion or phase of any
formula, pattern, device, combination of devices, or compilation of information
which is for use, or is used, in the operation of the Company's business and
which provides an advantage, or an opportunity to obtain an advantage, over
those who do not know or use it. However, “Trade Secrets” will not include
information that is known to the public generally. The Participant further
promises and agrees that all records, files, plans, documents, software,
reports, research, and policies and procedures relating to the business of the
Company that the Participant prepared, used or came into contact with, will be
and will remain the sole property of the Company, will not be copied without
written permission, and will be returned to the Company on or prior to the
Participant's Date of Termination.


(iv)During the Participant's employment with the Company and at all times after
the Participant's Date of Termination, the Participant promises and agrees that
all Confidential Information (as defined herein and in the NextEra Energy, Inc.
Code of Business Conduct & Ethics as of the Participant's Date of Termination)
will not be disclosed by the Participant, directly or indirectly, to any person
outside the Company or used by the Participant in any manner without prior
written notice to and the prior written consent of NextEra, except as may be,
and solely to the extent, required by law.“Confidential Information” will not
include information that is publicly disclosed by the Company. The Participant
acknowledges and agrees that all Confidential Information will remain the sole
and exclusive property of the Company. In connection with the Participant's
termination of employment with the Company, the Participant agrees to return to
NextEra all papers, documents, writings, and other property produced by the
Participant or which came into the Participant's possession by or through the
Participant's employment with the Company that constitute or relate to
Confidential Information. The Participant also agrees to promptly return to
NextEra any other Company property in the Participant's possession, including,
but not limited to, building card keys, computers, documents, CDs, or any other
media containing the Company e-mail, correspondence, contracts, customer
information, or other business information upon the Participant's Date of
Termination. The Participant agrees to give NextEra immediate written notice of
all requests for disclosure of Confidential Information that arise during legal
proceedings involving the Participant, so that the Company may seek a protective
order with respect to the threatened disclosure. The Participant further agrees
to use best efforts, at the Company's request and expense, to obtain assurances
that the Confidential Information required to be disclosed will be maintained on
a confidential basis and will not be disclosed to a greater degree than required
by law.


(v)During the Participant's employment with the Company and at all times after
the Participant's Date of Termination, the Participant will not make any
comments or otherwise engage in any activity that is intended to embarrass,
adversely impact, or disparage the Company (orally or in writing) or that in any
way is intended to work to the detriment (whether direct or indirect) of the
Company.


(vi)The Participant acknowledges that NextEra and its Affiliates would not have
an adequate remedy at law for monetary damages if the Participant breaches these
Protective Covenants. Therefore, in addition to all remedies to which NextEra
and its Affiliates may be entitled for a breach or threatened breach of these
Protective Covenants, including but not limited to monetary damages, NextEra and
its Affiliates will be entitled to seek specific enforcement of these Protective
Covenants and to injunctive or other equitable relief as a remedy for a breach
or threatened breach.






--------------------------------------------------------------------------------




(vii)The Participant furthermore agrees that, in the event the Participant
obtains alternative employment or consulting work with another employer or
entity, NextEra will be entitled to notify the Participant's new employer or the
entity for whom the Participant provides consulting work of the rights and
obligations of the Participant arising under this Section 5.


(b)Cooperation. The parties agree that certain matters in which the Participant
may have been involved during the Participant's employment may necessitate the
Participant's cooperation in the future. Accordingly, as a further condition to
the Participant's receipt and retention of the severance benefits provided in
Section 4(b), to the extent reasonably requested by the Company, the Participant
will cooperate with the Company and any Affiliate in connection with matters
arising out of the Participant's service to the Company and its Affiliates;
provided, however, that the Company or its Affiliates will make reasonable
efforts to minimize disruption of the Participant's other activities. The
Company or its Affiliates will reimburse the Participant for reasonable expenses
incurred in connection with such cooperation and, to the extent that the
Participant is required to spend substantial time on such matters, the Company
or its Affiliates will compensate the Participant at an hourly rate based on the
sum of the Participant's annual base salary and annual target cash incentive
opportunity (expressed as a dollar amount), each as in effect immediately prior
to termination of employment or, if higher, in effect immediately prior to the
first occurrence of an event or circumstance constituting a Termination Event.
The hourly rate will be subject to increase annually to reflect the passage of
time from the Date of Termination by applying interest at the applicable Federal
rate provided under Section 7872(f)(8)(A) of the Code or its successor.


(c)Repayment; Forfeiture; Clawback. Notwithstanding anything to the contrary in
the Plan, if the Participant fails to comply with the conditions of this Section
5 on one or more occasions, the Participant will be required to repay the full
amount of the severance benefits provided in Section 4(b) that have previously
been paid and will immediately forfeit all rights to the severance benefits
provided in Section 4(b) that have not yet been paid. The repayment and
forfeiture provisions of this Section 5(c) will be in addition to, and not in
limitation of, any other remedies available to the Company or its Affiliates at
law or in equity. In addition, any portion, up to and including the full amount,
of the severance benefits paid to a Participant pursuant to Section 4(b) will be
repaid by the Participant to the Company or its Affiliates if and to the extent
that such severance benefits paid to such Participant are required to be repaid
pursuant to (i) any Company “clawback” or recoupment policy that is adopted to
comply with the requirements of any applicable law, rule or regulation, or
otherwise, provided such policy is generally applicable to Company executives
and in effect as of the date of the Participant's Date of Termination; or (ii)
any law, rule or regulation.


(d)Reformation of Protective Covenants. If any Protective Covenant under Section
5 is held by a court of competent jurisdiction to be enforceable only if
modified, the court is expressly authorized to modify, and the parties wish that
the court would so modify, the Protective Covenants (instead of severing such
otherwise unenforceable provision from the Plan in its entirety) to such extent
and in such manner as it deems warranted to carry out the intent of the
Protective Covenants to the maximum extent permitted by law. If any Protective
Covenant is ultimately held to be unenforceable and thus stricken in its
entirety notwithstanding the desire of the parties as set forth above, any such
event shall not affect the validity of the remainder of the Protective
Covenants, the balance of which shall continue to be binding upon the Company
and its Affiliates and the Participants.


6.PARACHUTE LIMITATIONS.


If any Participant is a “disqualified individual,” as defined in Section 280G(c)
of the Code, then, notwithstanding any other provision of the Plan or of any
other agreement, contract, or understanding entered into between the Participant
and the Company or an Affiliate, except an agreement, contract, or understanding
that expressly addresses Section 280G or Section 4999 of the Code (an “Other
Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the
Participant (including groups or classes of Participants or beneficiaries of
which the Participant is a member), whether or not such compensation is
deferred, is in cash, or is in the form of a benefit to or for the Participant
(a “Benefit Arrangement”), any right of the Participant to any vesting, payment
or benefit under the Plan will be reduced or eliminated: (i) to the extent that
such right to exercise, vesting, payment, or benefit, taking into account all
other rights, payments, or benefits




--------------------------------------------------------------------------------




to or for the Participant under the Plan, all Other Agreements, and all Benefit
Arrangements, would cause any exercise, vesting, payment, or benefit to the
Participant under the Plan to be considered a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code as then in effect (a “Parachute
Payment”); and (ii) if, as a result of receiving such Parachute Payment, the
aggregate after-tax amounts received by the Participant from the Company under
the Plan, all Other Agreements, and all Benefit Arrangements would be less than
the maximum after-tax amount that could be received by the Participant without
causing any such payment or benefit to be considered a Parachute Payment. The
Company will accomplish any reduction by first reducing or eliminating any cash
payments (with the payments to be made at the latest date in the future being
reduced first), then by reducing or eliminating any accelerated vesting of
performance-based equity awards, then by reducing or eliminating any accelerated
vesting of stock options or stock appreciation rights, then by reducing or
eliminating any accelerated vesting of restricted stock or deferred stock units,
then by reducing or eliminating any other remaining Parachute Payments.


7.EMPLOYMENT STATUS.


(a)Right to Terminate Employment. The Plan will not be deemed to be an
employment contract between the Company or any Affiliate and any Participant.
Nothing contained in the Plan including, without limitation, using the term
“Cause” to determine benefits under the Plan, will give any Participant the
right to be retained in the employ of the Company or any Affiliate or to
interfere with the right of the Company to discharge any Participant at any
time, nor will it give the Company or any Affiliate the right to require any
Participant to remain in its employ or to interfere with the Participant's right
to terminate service at any time.


(b)    Status During Benefit Period. Beginning upon the Participant's Date of
Termination, the Participant will cease to be an employee of the Company or any
Affiliate for any purpose. The payment of severance benefits under the Plan will
be payments to a former employee.


8.CLAIMS AND REVIEW PROCEDURES.


(a)Claims Procedure. Any Eligible Executive (“claimant”) who has not received
benefits under the Plan that he or she believes should be paid may make a claim
for such benefits. With respect to benefits payable to or with respect to the
Participant under an insurance policy, the insurer will adjudicate such claims
pursuant to the terms of the policy, the ERISA claims procedure and applicable
state law. With respect to other claims under the Plan, the Company will
adjudicate such claims as follows:


(i)Initiation - Written Claim. The claimant initiates a claim by submitting to
the Company a written claim for the benefits.


(ii)Timing of Company Response. The Company will respond to such claimant within
90 days after receiving the claim. If the Company determines that special
circumstances require additional time for processing the claim, the Company may
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Company expects to render its decision.


(iii)Notice of Decision. If the Company denies part or the entire claim, the
Company will notify the claimant in writing of such denial. The Company will
write the notification in a manner calculated to be understood by the claimant.
The notification will set forth:


(A)The specific reasons for the denial,


(B)A reference to the specific provisions of the Plan on which the denial is
based,


(C)A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,






--------------------------------------------------------------------------------




(D)An explanation of the Plan's review procedures and the time limits applicable
to such procedures, and


(E)A statement of the claimant's right to bring a civil action under Section
502(a) of ERISA following an adverse benefit determination on review.


(b)Review Procedure. If the Company denies part or the entire claim, the
claimant will have the opportunity for a full and fair review by the Company of
the denial, as follows:


(i)Initiation - Written Request. To initiate the review, the claimant, within 60
days after receiving the Company's notice of denial, must file with the Company
a written request for review.


(ii)Additional Submissions - Information Access. The claimant will then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Company will also provide the claimant, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the claimant's claim for benefits.


(iii)Considerations on Review. In considering the review, the Company will take
into account all materials and information the claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.


(iv)Timing of Company Response.. The Company will respond in writing to such
claimant within 60 days after receiving the request for review. If the Company
determines that special circumstances require additional time for processing the
claim, the Company may extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Company expects to
render its decision.


(v)Notice of Decision. The Company will notify the claimant in writing of its
decision on review. The Company will write the notification in a manner
calculated to be understood by the claimant. The notification will set forth:


(A)The specific reasons for the denial,


(B)A reference to the specific provisions of the Plan on which the denial is
based,


(C)A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant's claim for benefits, and


(D)A statement of the claimant's right to bring a civil action under Section
502(a) of ERISA.


9.ADMINISTRATION AND FINANCES.


(a)Administration. The Plan is intended to constitute a severance plan under
Title I of ERISA. The Compensation Committee will be the named fiduciary with
respect to the Plan and will act for the Company under the Plan.


(b)Powers of the Company. The Compensation Committee will have all powers
necessary to administer the Plan, including, without limitation, the sole power
and discretionary authority to (i) interpret the provisions of the Plan, and
(ii) establish rules for the administration of the Plan and to prescribe any
forms required to administer the Plan.




--------------------------------------------------------------------------------






(c)Interpretation. No Participant will receive a benefit under the Plan unless
the Compensation Committee has determined that the Participant is entitled to
the benefit under the terms and conditions of the Plan. The Compensation
Committee will have the authority to interpret and construe all provisions of
the Plan, and any such interpretation or construction, and any other
determination contemplated to be made under the Plan by the Compensation
Committee, will be final, binding and conclusive, absent manifest error.


(d)Delegation. The Compensation Committee will have the power to delegate
specific duties and responsibilities to officers or other employees of the
Company or other individuals or entities. Any such delegation by the
Compensation Committee may allow further delegations by the individual or entity
to which the delegation is made. The Compensation Committee may rescind any
delegation at any time. Each officer, employee, individual or entity to which a
duty or responsibility has been delegated will be responsible for the exercise
of such duty or responsibility and will not be responsible for any act or
failure to act of any other officer, employee, individual or entity.


(e)Costs. Except as otherwise provided in the Plan, the Company will bear the
costs of the Plan.


10.AMENDMENTS AND TERMINATION.


The Company may amend or terminate the Plan, in full or in part, at any time and
from time to time, provided both that, with respect to a change that affects the
rights of an Eligible Executive or Participant, the Eligible Executive or
Participant (each an “Eligible Person”) consents in writing to the amendment or
termination, and that one of the following is true: (i) the Plan for the
Eligible Person is exempt from Section 409A; (ii) the amendment or termination
does not cause an acceleration of benefits under Section 409A; (iii) the
acceleration is covered by an exception to the prohibition on accelerations
under Section 409A; or (iv) the Company and the Eligible Person acknowledge in
writing that the amendment or termination accelerates the payment of benefits
and is likely to result in penalties under Section 409A. Any amendment will be
filed with the Plan documents maintained by the Company.


11.MISCELLANEOUS.


(a)No Assignment. No Participant will have any rights to sell, assign, transfer,
encumber or otherwise convey the right to receive the severance benefits due
under the Plan, other than pursuant to the laws of descent and distribution, and
any attempt to do so will be null and void and of no effect.


(b)Binding Effect. The Plan will inure to the benefit of and be binding upon the
Participants and their respective heirs and legal representatives. The Plan will
inure to the benefit of and be binding upon the Company and its successors and
assigns. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
under the Plan in the same manner and to the same extent as the Company would be
required to perform under the Plan if no such succession had taken place. For
purposes of this Section 11(b), “Company” means the Company as defined in
Section 2(f) and any successor to its business and/or assets as described in
this Section 11(b) that assumes the Plan by operation of law or otherwise.


(c)Tax Withholding. The Company will withhold any applicable income or
employment taxes that are required to be withheld from the Accrued Obligations
and severance benefits provided under the Plan.


(d)Limitation on Liability. The Company does not guarantee benefits payable
under any insurance policy described or referred to in the Plan, and any
benefits thereunder will be the exclusive responsibility of the insurer that is
required to provide such benefits under such policy.


(e)Transfer to Affiliate. If a Participant transfers employment from the Company
to an Affiliate that sponsors or adopts the Plan and extends participation in
the Plan to the Participant, the Affiliate will become the “Company” for all
purposes under the Plan and the Participant will not be deemed to have separated
from service with




--------------------------------------------------------------------------------




the Company solely by virtue of such transfer for any purpose under the Plan. In
any such case, the transfer of employment in and of itself shall not be treated
as an event that gives rise to a condition for Involuntary Termination.


(f)Severability. If any provision of the Plan is determined to be illegal or
unenforceable by any court of law in any jurisdiction, the remaining provisions
of the Plan will be severable and enforceable in accordance with its terms, and
all provisions will remain enforceable in any other jurisdiction.


(g)Dispute Resolution.


(i)Governing Law; Jurisdiction; Waiver of Jury Trial. The Plan will be construed
and interpreted in accordance with the laws of the State of Florida, without
regard to its conflict of laws principles. All suits, actions, and proceedings
relating to the Plan will be brought only in the courts of the State of Florida
located in Palm Beach County or in the United States District Court for the
Southern District of Florida in West Palm Beach, Florida. The Company and the
Participant hereby consent to the personal jurisdiction of the courts described
in this Section 11(g) for the purpose of all suits, actions, and proceedings
relating to the Plan. The Company and the Participant each waive all objections
to venue and to all claims that a court chosen in accordance with this Section
11(g) is improper based on a venue or a forum non conveniens claim.


TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTICIPANT AGREES AS A
CONDITION OF PARTICIPATING IN THIS PLAN TO WAIVE ANY RIGHT TO TRIAL BY JURY IN
RESPECT OF ANY PROCEEDING, LITIGATION OR COUNTERCLAIM BASED ON, OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THE PLAN AND TO ACKNOWLEDGE THAT SUCH WAIVER IS
KNOWING, VOLUNTARY AND INTENTIONAL.


(ii)Attorneys' Fees. In the event that the Company, a Participant, an Eligible
Executive or any other person institutes any legal suit, action or proceeding to
enforce the covenants contained in the Plan (or obtain any other remedy in
respect of any breach arising out of or relating to the Plan), and if the
Participant or Eligible Executive is the prevailing party in the suit, action or
proceeding, such Participant or Eligible Executive will be entitled to receive
from the Company, in addition to all other damages to which such Participant or
Eligible Employee may be entitled to from the Company, the reasonable costs
incurred by such Participant or Eligible Employee in conducting the suit, action
or proceeding, including reasonable attorneys' fees and expenses and court
costs.


(h)Benefit of Other Agreements. The Compensation Committee will reduce a
Participant's payments and benefits under the Plan by any other statutory
severance obligations or contractual severance benefits, obligations for pay in
lieu of notice, and any other similar benefits payable to the Participant that
are due in connection with the Participant's Involuntary Termination and that
are in the same form as the benefits provided under the Plan (e.g., equity award
vesting). For the avoidance of doubt, no severance benefits will be payable
under the Plan in the circumstances specified in Section 3(b) to any Eligible
Executive who is a party to a Retention Agreement.


(i)Code Section 409A.


(i)The Plan is intended to comply with Section 409A or an exemption under
Section 409A and will be interpreted, construed and administered in accordance
with Section 409A. Notwithstanding any other provision of the Plan to the
contrary, payments provided under the Plan may be made only upon an event and in
a manner that complies with Section 409A or an applicable exemption. Any
payments under the Plan that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral will be excluded from Section 409A to the maximum extent possible. In
connection therewith for purposes of Section 409A, each installment payment
provided under the Plan will be treated as a separate payment. Notwithstanding
the foregoing, the Company makes no representations that the payments and
benefits provided under the Plan comply with Section 409A and in no event will
the Company be liable for all or any portion of any taxes, penalties, interest
or other expenses that may be incurred by a Participant on account of
non-compliance with Section 409A.




--------------------------------------------------------------------------------






(ii)Notwithstanding any other provision of the Plan to the contrary, any amount
or benefit that would constitute non-exempt “deferred compensation” for purposes
of Section 409A and that would otherwise be payable or distributable under the
Plan by reason of the Participant's Involuntary Termination will not be payable
or distributable to the Participant by reason of such circumstance unless the
circumstances giving rise to the Involuntary Termination meet any description or
definition of “separation from service” in Section 409A (without giving effect
to any elective provisions that may be available under such definition). This
Section 11(i)(ii) does not prohibit the vesting or the determination of the
amounts owed to the Participant due to such termination. If this Section
11(i)(ii) prevents the payment or distribution of any amount or benefit, such
payment or distribution will be made on the date, if any, on which an event
occurs that constitutes a “separation from service” under Section 409A or such
later date as may be required by Section 11(i)(iii).


(iii)Notwithstanding any other provision of the Plan to the contrary, if any
payment or benefit provided to the Participant in connection with his or her
termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and the Participant is
determined to be a “specified employee” as defined in Section 409A(a)(2)(b)(i),
then such payment or benefit will not be paid until the first payroll date to
occur following the six-month anniversary of the Participant's Date of
Termination (the “Specified Employee Payment Date”). The aggregate of any
payments that would otherwise have been paid before the Specified Employee
Payment Date will be paid to the Participant in a lump sum on the Specified
Employee Payment Date and thereafter, any remaining payments will be paid
without delay in accordance with their original schedule.


(j)Business Day. If the date on which any action required or permitted hereunder
to be taken is not a Business Day, such action will comply with the applicable
provision of the Plan if it is taken on the first Business Day after such date.
For purposes of the Plan, “Business Day” means each day other than a Saturday, a
Sunday or any other day on which commercial banks in the State of Florida are
authorized by law to close.


*          *          *


To record adoption of the Plan by the Compensation Committee as of February 26,
2013, the Company has caused its authorized officer to execute the Plan.


NEXTERA ENERGY, INC.
 
 
By:
SHAUN J. FRANCIS
 
 
Title:
Executive Vice President Human Resources and Corporate Services







